
	

113 S957 IS: Drug Supply Chain Security Act
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 957
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Bennet (for himself,
			 Mr. Burr, Mr.
			 Harkin, Mr. Alexander, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the pharmaceutical distribution supply chain.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Supply Chain Security
			 Act.
		2.Pharmaceutical
			 distribution supply chainChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
			
				HPharmaceutical
				distribution supply chain
					581.DefinitionsIn this subchapter:
						(1)AuthorizedThe
				term authorized means—
							(A)in the case of a
				manufacturer or repackager, having a valid registration in accordance with
				section 510;
							(B)in the case of a
				wholesale distributor, having a valid license under State law or section 583,
				in accordance with section 582(a)(6) and complying with the licensure reporting
				requirements under section 503(e), as amended by the
				Drug Supply Chain Security
				Act;
							(C)in the case of a
				third-party logistics provider, having a valid license under State law or
				section 584(a)(1), in accordance with section 582(a)(7) and complying with the
				licensure reporting requirements under section 584(b); and
							(D)in the case of a
				dispenser, having a valid license under State law.
							(2)Compressed
				medical gasThe term compressed medical gas means
				any substance in its gaseous or cryogenic liquid form that meets medical purity
				standards and has application in a medical or homecare environment, including
				oxygen and nitrous oxide.
						(3)DispenserThe
				term dispenser—
							(A)means a retail
				pharmacy, hospital pharmacy, a group of chain pharmacies under common ownership
				and control that do not act as a wholesale distributor, or any other person
				authorized by law to dispense or administer prescription drugs, and the
				affiliated warehouses or distribution centers of such entities under common
				ownership and control that do not act as a wholesale distributor; and
							(B)does not include
				a person who only dispenses products to be used in animals in accordance with
				section 512(a)(5).
							(4)DispositionThe
				term disposition, with respect to a product within the possession
				or control of an entity, means the removal of such product from the
				pharmaceutical distribution supply chain, which may include disposal or return
				of the product for disposal or other appropriate handling and other actions
				such as retaining a sample of the product for further additional physical
				examination or laboratory analysis of the product by a manufacturer or
				regulatory or law enforcement agency.
						(5)Distribute or
				distributionThe term distribute or
				distribution means the sale, purchase, trade, delivery, handling,
				storage, or receipt of a product.
						(6)Exclusive
				distributorThe term exclusive distributor means the
				wholesale distributor that directly purchased product from the manufacturer and
				is the sole distributor of that manufacturer's product to a subsequent
				wholesale distributor or dispenser.
						(7)Homogeneous
				caseThe term homogeneous case means a sealed case
				containing only product that has a single National Drug Code number belonging
				to a single lot.
						(8)Illegitimate
				productThe term illegitimate product means a
				product for which credible evidence shows that the product—
							(A)is counterfeit,
				diverted, or stolen;
							(B)is intentionally
				adulterated such that the product would result in serious adverse health
				consequences or death to humans;
							(C)is the subject of
				a fraudulent transaction; or
							(D)appears otherwise
				unfit for distribution such that the product could result in serious adverse
				health consequence or death to humans.
							(9)LicensedThe
				term licensed means—
							(A)in the case of a
				wholesale distributor, having a valid license under State law or section 583,
				in accordance with section 582(a)(6);
							(B)in the case of a
				third-party logistics provider, having a valid license under State law or
				section 584(a)(1), in accordance with section 582(a)(7); and
							(C)in the case of a
				dispenser, having a valid license under State law.
							(10)Manufacturer
							(A)In
				generalThe term manufacturer means, with respect to
				a product—
								(i)a
				person that holds an application approved under section 505 or a license issued
				under section 351 of the Public Health Service Act for such product, or if such
				product is not the subject of an approved application or license, the person
				who manufactured the product;
								(ii)a co-licensed
				partner of the person described in clause (i) that obtains the product directly
				from the person described in clause (i) or (ii); or
								(iii)an affiliate of
				a person described in clause (i) or (iii) that receives the product directly
				from a person described in clause (i), (ii), or (iii).
								(B)AffiliateFor
				purposes of this paragraph, the term affiliate means a member of
				an affiliated group, as that term is defined in section 1504(a) of the Internal
				Revenue Code.
							(11)Package
							(A)In
				generalThe term package means the smallest
				individual saleable unit of product for distribution by a manufacturer or
				repackager that is intended by the manufacturer for ultimate sale to the
				dispenser of such product.
							(B)Individual
				saleable unitFor purposes of this paragraph, an individual
				saleable unit is the smallest container of product introduced into
				commerce by the manufacturer or repackager that is intended by the manufacturer
				or repackager for individual sale to a dispenser.
							(12)Prescription
				drugThe term prescription drug means a drug for
				human use subject to section 503(b)(1).
						(13)ProductThe
				term product means a prescription drug in a finished dosage form
				for administration to a patient without substantial further manufacturing (such
				as capsules, tablets, and lyophilized products before reconstitution), but does
				not include blood or blood components intended for transfusion, radioactive
				drugs or radioactive biological products (as defined in section 600.3(ee) of
				title 21, Code of Federal Regulations) that are regulated by the Nuclear
				Regulatory Commission or by a State pursuant to an agreement with such
				Commission under section 274 of the Atomic Energy Act of 1954 (42 U.S.C. 2021),
				or any compressed medical gas.
						(14)Product
				identifierThe term product identifier means a
				standardized graphic that includes, in both human-readable form and on a
				machine-readable data carrier that conforms to the standards developed by a
				widely recognized international standards development organization, the
				standardized numerical identifier, lot number, and expiration date of the
				product.
						(15)QuarantineThe
				term quarantine means the storage or identification of a product,
				to prevent distribution or transfer of the product, in a physically separate
				area clearly identified for such use or through other procedures such as
				automated designation.
						(16)RepackagerThe
				term repackager means a person who owns or operates an
				establishment that repacks and relabels a product or package for further
				sale.
						(17)ReturnThe
				term return means providing product to the authorized immediate
				trading partner from which such product was purchased, or to a returns
				processor or reverse logistics provider for handling of such product.
						(18)Returns
				processor or reverse logistics providerThe term returns
				processor or reverse logistics provider means a person who
				owns or operates an establishment that dispositions or otherwise processes
				saleable or nonsaleable product received from an authorized trading partner
				such that the product may be processed for credit to the purchaser,
				manufacturer, or seller or disposed of for no further distribution.
						(19)Specific
				patient needThe term specific patient need refers
				to the transfer of a product from one pharmacy to another to fill a
				prescription for an identified patient. Such term does not include the transfer
				of a product from one pharmacy to another for the purpose of increasing or
				replenishing stock in anticipation of a potential need.
						(20)Standardized
				numerical identifier or SNIThe term standardized numerical
				identifier or SNI means a set of numbers or characters
				used to uniquely identify each package or homogenous case that is composed of
				the National Drug Code that corresponds to the specific product (including the
				particular package configuration) combined with a unique alphanumeric serial
				number of up to 20 characters.
						(21)Suspect
				productThe term suspect product means a product for
				which there is reason to believe that such product—
							(A)is potentially
				counterfeit, diverted, or stolen;
							(B)is potentially
				intentionally adulterated such that the product would result in serious adverse
				health consequences or death to humans;
							(C)is potentially
				the subject of a fraudulent transaction; or
							(D)appears otherwise
				unfit for distribution such that the product would result in serious adverse
				health consequences or death to humans.
							(22)Third-party
				logistics providerThe term third-party logistics
				provider means an entity that provides or coordinates warehousing, or
				other logistics services of a product in interstate commerce on behalf of a
				manufacturer, wholesale distributor, or dispenser of a product, but does not
				take ownership of the product, nor have responsibility to direct the sale or
				disposition of the product.
						(23)Trading
				partnerThe term trading partner means—
							(A)a manufacturer,
				repackager, wholesale distributor, or dispenser from whom a manufacturer,
				repackager, wholesale distributor, or dispenser accepts direct ownership of a
				product or to whom a manufacturer, repackager, wholesale distributor, or
				dispenser transfers direct ownership of a product; or
							(B)a third-party
				logistics provider from whom a manufacturer, repackager, wholesale distributor,
				or dispenser accepts direct possession of a product or to whom a manufacturer,
				repackager, wholesale distributor, or dispenser transfers direct possession of
				a product.
							(24)Transaction
							(A)In
				generalThe term transaction means the transfer of
				product between persons in which a change of ownership occurs.
							(B)ExemptionsThe
				term transaction does not include—
								(i)intracompany
				distribution of any product between members of an affiliated group (as defined
				in section 1504(a) of the Internal Revenue Code of 1986);
								(ii)the distribution
				of a product among hospitals or other health care entities that are under
				common control;
								(iii)the
				distribution of a product for emergency medical reasons including a public
				health emergency declaration pursuant to section 319 of the Public Health
				Service Act, except that a drug shortage not caused by a public health
				emergency shall not constitute an emergency medical reason;
								(iv)the dispensing
				of a product pursuant to a valid prescription executed in accordance with
				section 503(b)(1);
								(v)the distribution
				of product samples by a manufacturer or a licensed wholesale distributor in
				accordance with section 503(d);
								(vi)the distribution
				of blood or blood components intended for transfusion;
								(vii)the
				distribution of minimal quantities of product by a licensed retail pharmacy to
				a licensed practitioner for office use;
								(viii)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by
				a charitable organization described in section 501(c)(3) of the Internal
				Revenue Code of 1954 to a nonprofit affiliate of the organization to the extent
				otherwise permitted by law;
								(ix)the distribution
				of a product pursuant to the sale or merger of a pharmacy or pharmacies or a
				wholesale distributor or wholesale distributors, except that any records
				required to be maintained for the product shall be transferred to the new owner
				of the pharmacy or pharmacies or wholesale distributor or wholesale
				distributors;
								(x)the dispensing of
				a product approved under section 512(b);
								(xi)products
				transferred to or from any facility that is licensed by the Nuclear Regulatory
				Commission or by a State pursuant to an agreement with such Commission under
				section 274 of the Atomic Energy Act of 1954 (42 U.S.C. 2021);
								(xii)a combination
				product that is—
									(I)a product
				comprised of a device and 1 or more other regulated components (such as a
				drug/device, biologic/device, or drug/device/biologic) that are physically,
				chemically, or otherwise combined or mixed and produced as a single
				entity;
									(II)2 or more
				separate products packaged together in a single package or as a unit and
				comprised of a drug and device products or device and biological product;
				or
									(III)2 or more
				finished medical devices plus one or more drug or biological products which are
				packaged together in what is referred to as a medical convenience
				kit as described in clause (xiii);
									(xiii)the
				distribution of a collection of finished medical devices or a collection of
				finished drug or biological products assembled in kit form strictly for the
				convenience of the purchaser or user (to be known as a medical
				convenience kit) if—
									(I)the medical
				convenience kit is assembled in an establishment that is registered with the
				Food and Drug Administration as a device manufacturer in accordance with
				section 510(b)(2);
									(II)the person who
				manufactures a medical convenience kit purchased the product contained in the
				medical convenience kit directly from the pharmaceutical manufacturer or from a
				wholesale distributor that purchased the product directly from the
				pharmaceutical manufacturer;
									(III)the person who
				manufactures a medical convenience kit does not alter the primary container or
				label of the product as purchased from the manufacturer or wholesale
				distributor;
									(IV)the medical
				convenience kit does not contain a controlled substance that appears in a
				schedule contained in the Comprehensive Drug Abuse Prevention and Control Act
				of 1970; and
									(V)the products
				contained in the medical convenience kit are—
										(aa)intravenous
				solutions intended for the replenishment of fluids and electrolytes;
										(bb)products
				intended to maintain the equilibrium of water and minerals in the body;
										(cc)products
				intended for irrigation or reconstitution;
										(dd)anesthetics;
										(ee)anticoagulants;
										(ff)vasopressors;
				or
										(gg)sympathicomimetics;
										(xiv)the
				distribution of an intravenous product that, by its formulation, is intended
				for the replenishment of fluids and electrolytes (such as sodium, chloride, and
				potassium) or calories (such as dextrose and amino acids);
								(xv)the distribution
				of an intravenous product used to maintain the equilibrium of water and
				minerals in the body, such as dialysis solutions;
								(xvi)the
				distribution of a product that is intended for irrigation or reconstitution, or
				sterile water, whether intended for such purposes or for injection;
								(xvii)the
				distribution of compressed medical gas; or
								(xviii)the
				distribution or sale of any licensed product under section 351 of the Public
				Health Service Act that meets the definition of a device under section
				201(h).
								(25)Transaction
				historyThe term transaction history means a
				statement in paper or electronic form, including the transaction information
				for each prior transaction going back to the manufacturer of the
				product.
						(26)Transaction
				informationThe term transaction information
				means—
							(A)the proprietary
				or established name or names of the product;
							(B)the strength and
				dosage form of the product;
							(C)the National Drug
				Code number of the product;
							(D)the container
				size;
							(E)the number of
				containers;
							(F)the lot number of
				the product;
							(G)the date of the
				transaction;
							(H)the date of the
				shipment, if different from the date of the transaction;
							(I)the business name
				and address of the person from whom ownership is being transferred; and
							(J)the business name
				and address of the person to whom ownership is being transferred.
							(27)Transaction
				statementThe transaction statement is a statement,
				in paper or electronic form, that the entity transferring ownership in a
				transaction—
							(A)is authorized as
				required under the Drug Supply Chain Security
				Act;
							(B)received the
				product from a person that is authorized as required under the
				Drug Supply Chain Security
				Act;
							(C)received
				transaction information and a transaction statement from the prior owner of the
				product, as required under section 582;
							(D)did not knowingly
				ship a suspect or illegitimate product;
							(E)had systems and
				processes in place to comply with verification requirements under section
				582;
							(F)did not knowingly
				provide false transaction information; and
							(G)did not knowingly
				alter the transaction history.
							(28)Verification
				or verifyThe term verification or
				verify means determining whether the product identifier affixed
				to, or imprinted upon, a package or homogeneous case corresponds to the
				standardized numerical identifier or lot number, and expiration date assigned
				to the product by the manufacturer or the repackager, as applicable in
				accordance with section 582.
						(29)Wholesale
				distributorThe term wholesale distributor means a
				person (other than a manufacturer, a manufacturer's co-licensed partner, a
				third-party logistics provider, or repackager) engaged in wholesale
				distribution (as defined in section 503(e)(4), as amended by the
				Drug Supply Chain Security
				Act).
						582.Requirements
						(a)In
				general
							(1)Other
				activitiesEach manufacturer, repackager, wholesale distributor,
				third-party logistics provider, and dispenser shall comply with the
				requirements set forth in this section with respect to the role of such
				manufacturer, repackager, wholesale distributor, third-party logistics
				provider, or dispenser in a transaction involving product. If an entity meets
				the definition of more than one of the entities listed in the preceding
				sentence, such entity shall comply with all applicable requirements in this
				section, but shall not be required to duplicate requirements.
							(2)Initial
				standards
								(A)In
				generalThe Secretary shall, in consultation with other
				appropriate Federal officials, manufacturers, repackagers, wholesale
				distributors, third-party logistics providers, dispensers, and other
				pharmaceutical distribution supply chain stakeholders, issue a draft guidance
				document that establishes standards for the interoperable exchange of
				transaction information for compliance with subsections (a), (b), (c), (d),
				(e), and (f). The standards established under this paragraph shall take into
				consideration the standards established under section 505D and shall comply
				with a form and format developed by a widely recognized international standards
				development organization.
								(B)Public
				inputPrior to issuing the draft guidance under subparagraph (A),
				the Secretary shall gather comments and information from stakeholders and
				maintain such comments and information in a public docket for at least 60 days
				prior to issuing such guidance.
								(C)PublicationThe
				Secretary shall publish the standards established under subparagraph (A) not
				later than 1 year after the date of enactment of the
				Drug Supply Chain Security
				Act.
								(3)Waivers,
				exceptions, and exemptions
								(A)In
				generalNot later than 2 years after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall, by guidance—
									(i)establish a
				process by which an authorized manufacturer, repackager, wholesale distributor,
				or dispenser may request a waiver from any of the requirements set forth in
				this section if the Secretary determines that such requirements would result in
				an undue economic hardship or for emergency medical reasons, including a public
				health emergency declaration pursuant to section 319 of the Public Health
				Service Act;
									(ii)establish a
				process by which the Secretary determines exceptions, and a process through
				which a manufacturer or repackager may request such an exception, to the
				requirements relating to product identifiers if a product is packaged in a
				container too small or otherwise unable to accommodate a label with sufficient
				space to bear the information required for compliance with this section;
				and
									(iii)establish a
				process by which the Secretary may determine other products or transactions
				that shall be exempt from the requirements of this section.
									(B)ContentThe
				guidance issued under subparagraph (A) shall include a process for the biennial
				review and renewal of such waivers, exceptions, and exemptions, as
				applicable.
								(C)ProcessIn
				issuing the guidance under this section, the Secretary shall provide an
				effective date that is not later than 180 days prior to the date on which
				manufacturers are required to affix or imprint a product identifier to each
				package and homogenous case of product intended to be introduced in a
				transaction into commerce consistent with this section.
								(4)Self-executing
				requirementsExcept where otherwise specified, the requirements
				of this section may be enforced without further regulations or guidance from
				the Secretary.
							(5)Grandfathering
				product
								(A)Product
				identifierNot later than 2 years after the date of enactment of
				the Drug Supply Chain Security
				Act, the Secretary shall finalize guidance specifying whether and
				under what circumstances product that is not labeled with a product identifier
				and that is in the pharmaceutical distribution supply chain at the time of the
				effective date of the requirements of this section shall be exempted from the
				requirements of this section.
								(B)TracingFor
				a product that entered the pharmaceutical distribution supply chain prior to
				the date that is 1 year after the date of enactment of the
				Drug Supply Chain Security
				Act—
									(i)authorized
				trading partners shall be exempt from providing transaction information as
				required under subsections (b)(1)(A)(i), (c)(1)(A)(ii), (d)(1)(A)(ii), and
				(e)(1)(A)(ii) of this section;
									(ii)transaction
				history required under this section shall begin with the owner of such product
				on such date; and
									(iii)the owners of
				such product on such date shall be exempt from asserting receipt of transaction
				information and transaction statement from the prior owner as required under
				this section.
									(6)Wholesale
				distributor licensesNotwithstanding section 581(9)(A), until the
				effective date of the wholesale distributor licensing regulations under section
				583, the term licensed or authorized, as it relates
				to a wholesale distributor with respect to prescription drugs, shall mean a
				wholesale distributor with a valid license under State law.
							(7)Third-party
				logistics provider licensesUntil the effective date of the
				third-party logistics provider licensing regulations under section 584, a
				third-party logistics provider shall be considered licensed under
				section 581(9)(B) unless the Secretary has made a finding that the third-party
				logistics provider does not utilize good handling and distribution practices
				and publishes notice thereof.
							(8)Label
				changesChanges made to package labels solely to incorporate the
				product identifier may be submitted to the Secretary in the annual report of an
				establishment, in accordance with section 314.70(d) of chapter 21, Code of
				Federal Regulations (or any successor regulation).
							(9)Product
				identifiersWith respect to any requirement relating to product
				identifiers under this subchapter—
								(A)unless the
				Secretary allows, through guidance, the use of other technologies for data
				instead of or in addition to the technologies described in clauses (i) and
				(ii), the applicable data—
									(i)shall be included
				in a 2-dimensional data matrix barcode when affixed to, or imprinted upon, a
				package; or
									(ii)shall be
				included in a linear or 2-dimensional data matrix barcode when affixed to, or
				imprinted upon, a homogeneous case; and
									(B)verification of
				the product identifier may occur by using human-readable or machine-readable
				methods.
								(b)Manufacturer
				requirements
							(1)Product
				tracing
								(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a manufacturer shall—
									(i)prior to, or at
				the time of, each transaction in which such manufacturer transfers—
										(I)ownership of a
				product, provide the subsequent recipient with transaction history, transaction
				information, and a transaction statement; or
										(II)possession of a
				product to a third-party logistics provider for the purpose of transferring
				ownership as part of a transaction to a subsequent recipient, provide to the
				third-party logistics provider the transaction history, transaction
				information, and a transaction statement for such transaction to a subsequent
				recipient; and
										(ii)maintain the
				transaction information, transaction history, and transaction statement for
				each transaction for not less than 6 years after the date of the
				transaction.
									(B)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product, a manufacturer
				shall, not later than 24 hours after receiving the request or in other such
				reasonable time as determined by the Secretary, based on the circumstances of
				the request, provide the applicable transaction information, transaction
				history, and transaction statement for the product.
								(2)Product
				identifierBeginning not later than 4 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a manufacturer shall affix or imprint a product identifier
				to each package and homogenous case of a product intended to be introduced in a
				transaction into commerce. Such manufacturer shall maintain the product
				identifier information for such product for not less than 6 years after the
				date of the transaction.
							(3)Authorized
				trading partnersBeginning not later than 1 year after the date
				of enactment of the Drug Supply Chain
				Security Act, the trading partners of a manufacturer may be only
				authorized trading partners.
							(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a manufacturer shall have systems in place to enable the manufacturer to comply
				with the following requirements:
								(A)Suspect
				product
									(i)In
				generalUpon making a determination that a product in the
				possession or control of the manufacturer is a suspect product, or upon
				receiving a request for verification from the Secretary that has made a
				determination that a product within the possession or control of a manufacturer
				is a suspect product, a manufacturer shall—
										(I)quarantine such
				product within the possession or control of the manufacturer from product
				intended for distribution until such product is cleared or dispositioned;
				and
										(II)promptly conduct
				an investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the manufacturer and otherwise investigating to determine
				whether the product is an illegitimate product, and, beginning 4 years after
				the date of enactment of the Drug Supply
				Chain Security Act, verifying the product at the package
				level.
										(ii)Cleared
				productIf the manufacturer makes the determination that a
				suspect product is not an illegitimate product, the manufacturer shall promptly
				notify the Secretary, if applicable, of such determination and such product may
				be further distributed.
									(iii)RecordsA
				manufacturer shall keep records of the investigation of a suspect product for
				not less than 6 years after the conclusion of the investigation.
									(B)Illegitimate
				product
									(i)In
				generalUpon determining that a product in the possession or
				control of a manufacturer is an illegitimate product, the manufacturer shall,
				in a manner consistent with the systems and processes of such
				manufacturer—
										(I)quarantine such
				product within the possession or control of the manufacturer from product
				intended for distribution until such product is dispositioned;
										(II)disposition the
				illegitimate product within the possession or control of the
				manufacturer;
										(III)take reasonable
				and appropriate steps to assist a trading partner to disposition an
				illegitimate product not in the possession or control of the manufacturer;
				and
										(IV)retain a sample
				of the product for further physical examination or laboratory analysis of the
				product by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the Secretary (or other appropriate Federal or State
				official), as necessary and appropriate.
										(ii)Making a
				notification
										(I)Illegitimate
				productUpon determining that a product in the possession or
				control of the manufacturer is an illegitimate product, the manufacturer shall
				notify the Secretary and all immediate trading partners that the manufacturer
				has reason to believe may have received such illegitimate product of such
				determination not later than 24 hours after making such determination.
										(II)High risk of
				illegitimacyA manufacturer shall notify the Secretary and
				immediate trading partners that the manufacturer has reason to believe may have
				in the trading partner’s possession a product manufactured by, or purported to
				be a product manufactured by, the manufacturer not later than 24 hours after
				determining or being notified by the Secretary or a trading partner that there
				is a high risk that such product is an illegitimate product. For purposes of
				this subclause, a high risk may include a specific high-risk
				that could increase the likelihood that illegitimate product will enter the
				pharmaceutical distribution supply chain and other high risks as determined by
				the Secretary in guidance pursuant to subsection (i).
										(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a manufacturer shall identify all
				illegitimate product subject to such notification that is in the possession or
				control of the manufacturer, including any product that is subsequently
				received, and shall perform the activities described in subparagraph
				(A).
									(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary, that a notification is no longer necessary, a manufacturer shall
				promptly notify immediate trading partners that the manufacturer notified
				pursuant to clause (ii) that such notification has been terminated.
									(v)RecordsA
				manufacturer shall keep records of the disposition of an illegitimate product
				for not less than 6 years after the conclusion of the disposition.
									(C)Requests for
				verificationBeginning 4 years after the date of enactment of the
				Drug Supply Chain Security Act,
				upon receiving a request for verification from an authorized repackager,
				wholesale distributor, or dispenser that is in possession or control of a
				product they believe to be manufactured by such manufacturer, a manufacturer
				shall, not later than 24 hours after receiving the verification request or in
				other such reasonable time as determined by the Secretary, based on the
				circumstances of the request, notify the person making the request whether the
				product identifier, including the standard numeric identifier, that is the
				subject of the request corresponds to the product identifier affixed or
				imprinted by the manufacturer. If a manufacturer responding to a verification
				request identifies a product identifier that does not correspond to that
				affixed or imprinted by the manufacturer, the manufacturer shall treat such
				product as suspect product and conduct an investigation as described in
				subparagraph (A). If the manufacturer has reason to believe the product is an
				illegitimate product, the manufacturer shall advise the person making the
				request of such belief at the time such manufacturer responds to the
				verification request.
								(D)Electronic
				databaseA manufacturer may satisfy the requirements of this
				paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity. The owner of such
				database shall establish the requirements and processes to respond to requests
				and may provide for data access to other members of the pharmaceutical
				distribution supply chain, as appropriate. The development and operation of
				such a database shall not relieve a manufacturer of the requirement under this
				paragraph to respond to a verification request submitted by means other than a
				secure electronic database.
								(E)Saleable
				returned productBeginning 4 years after the date of enactment of
				the Drug Supply Chain Security
				Act (except as provided pursuant to subsection (a)(5)), upon
				receipt of a returned product that the manufacturer intends to further
				distribute, before further distributing such product, the manufacturer shall
				verify the product identifier for each sealed homogeneous case of such product
				or, if such product is not in a sealed homogeneous case, verify the product
				identifier on each package.
								(F)Nonsaleable
				returned productA manufacturer may return a nonsaleable product
				to the manufacturer or repackager, to the wholesale distributor from whom such
				product was purchased, or to a person acting on behalf of such a person,
				including a returns processor, without providing the information required under
				paragraph (1)(A)(i).
								(c)Wholesale
				distributor requirements
							(1)Product
				tracing
								(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, the following requirements shall apply to wholesale
				distributors:
									(i)A
				wholesale distributor shall not accept ownership of a product unless the
				previous owner prior to, or at the time of, the transaction provides the
				transaction history, transaction information, and a transaction statement for
				the product, as applicable under this subparagraph.
									(ii)(I)(aa)If the wholesale
				distributor purchased a product directly from the manufacturer, the exclusive
				distributor of the manufacturer, or a repackager that purchased directly from
				the manufacturer, then prior to, or at the time of, each transaction in which
				the wholesale distributor transfers ownership of a product, the wholesale
				distributor shall provide to the subsequent purchaser—
												(AA)a transaction statement, which shall
				state that such wholesale distributor, or a member of the affiliated group of
				such wholesale distributor, purchased the product directly from the
				manufacturer, exclusive distributor of the manufacturer, or repackager that
				purchased directly from the manufacturer; and
												(BB)subject to subclause (II), the
				transaction history and transaction information.
												(bb)The wholesale distributor shall provide
				the transaction history, transaction information, and transaction statement
				under item (aa)—
												(AA)if provided to a dispenser, on a
				single document in an electronic or paper format; and
												(BB)if provided to a wholesale
				distributor, through any combination of self-generated paper, electronic data,
				or manufacturer-provided information on the product package.
												(II)For purposes of transactions described
				in subclause (I), transaction history and transaction information shall not be
				required to include the lot number of the product, the initial transaction
				date, or the initial shipment date from the manufacturer (as defined in
				subparagraphs (F), (G), and (H) of section 581(26)).
										(iii)If the
				wholesale distributor did not purchase a product directly from the
				manufacturer, the exclusive distributor of the manufacturer, or a repackager
				that purchased directly from the manufacturer, as described in clause (ii),
				then prior to, or at the time of, each transaction or subsequent transaction,
				the wholesale distributor—
										(I)shall provide to
				the subsequent purchaser a transaction statement, transaction history, and
				transaction information; and
										(II)may provide the
				information described in subclause (I) to a subsequent purchaser on a single
				document in an electronic or paper format or through any combination of
				self-generated paper, electronic data, or manufacturer provided information on
				the product package.
										(iv)For the purposes
				of clause (iii)(I), the transaction history supplied shall begin only with the
				wholesale distributor described in clause (ii)(I), but the wholesale
				distributor described in clause (iii) shall inform the subsequent purchaser
				that such wholesale distributor received a direct purchase statement from the
				manufacturer, the exclusive distributor of the manufacturer, or a repackager
				that purchased directly from the manufacturer, and shall identify the
				manufacturer, exclusive distributor of the manufacturer, or repackager that
				purchased directly from the manufacturer from which the direct purchase
				statement was received.
									(v)A
				wholesale distributor shall maintain the transaction information, transaction
				history, and transaction statement for each transaction described in clauses
				(i), (ii), and (iii) for not less than 6 years after the date of the
				transaction.
									(B)Returns
									(i)Saleable
				returnsNotwithstanding subparagraph (A)(i), the following shall
				apply:
										(I)RequirementsUntil
				the date that is 6 years after the date of enactment of the
				Drug Supply Chain Security Act
				(except as provided pursuant to subsection (a)(5)), a wholesale distributor may
				accept returned product from a dispenser pursuant to the terms and conditions
				of any agreement between the parties, and, notwithstanding subparagraph
				(A)(ii), may distribute such returned product without providing the transaction
				history. For transactions subsequent to the return, the transaction history of
				such product shall begin with the wholesale distributor that accepted the
				returned product, consistent with the requirements of this subsection.
										(II)Enhanced
				requirementsBeginning 6 years after the date of enactment of the
				Drug Supply Chain Security Act
				(except as provided pursuant to subsection (a)(5)), a wholesale distributor may
				accept returned product from a dispenser only if the wholesale distributor can
				associate returned product with the transaction information and transaction
				statement associated with that product. For all transactions after such date,
				the transaction history, as applicable, of such product shall begin with the
				wholesale distributor that accepted and verified the returned product. For
				purposes of this subparagraph, the transaction information and transaction
				history, as applicable, need not include transaction dates if it is not
				reasonably practicable to obtain such dates.
										(ii)Nonsaleable
				returnsA wholesale distributor may return a nonsaleable
				prescription drug to the manufacturer or repackager, to the wholesale
				distributor from whom such prescription drug was purchased, or to a person
				acting on behalf of such a person, including a returns processor, without
				providing the information required under subparagraph (A)(i).
									(C)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product a wholesale
				distributor shall, not later than 24 hours after receiving the request or in
				other such reasonable time as determined by the Secretary, based on the
				circumstances of the request, provide the applicable transaction information,
				transaction history, and transaction statement for the product.
								(2)Product
				identifierBeginning 6 years after the date of enactment of the
				Drug Supply Chain Security Act,
				a wholesale distributor may engage in transactions involving a product only if
				such product is encoded with a product identifier (except as provided pursuant
				to subsection (a)(5)).
							(3)Authorized
				trading partnersBeginning not later than 1 year after the date
				of enactment of the Drug Supply Chain
				Security Act, the trading partners of a wholesale distributor may
				be only authorized trading partners.
							(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a wholesale distributor shall have systems in place to enable the wholesale
				distributor to comply with the following requirements:
								(A)Suspect
				product
									(i)In
				generalUpon making a determination that a product in the
				possession or control of the wholesale distributor is a suspect product, or
				upon receiving a request for verification from the Secretary that has made a
				determination that a product within the possession or control of a wholesale
				distributor is a suspect product, a wholesale distributor shall—
										(I)quarantine such
				product within the possession or control of the wholesale distributor from
				product intended for distribution until such product is cleared or
				dispositioned; and
										(II)promptly conduct
				an investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the wholesale distributor and otherwise investigating to
				determine whether the product is an illegitimate product, and, beginning 6
				years after the date of enactment of the Drug
				Supply Chain Security Act (except as provided pursuant to
				subsection (a)(5)), verifying the product at the package level.
										(ii)Cleared
				productIf the wholesale distributor determines that a suspect
				product is not an illegitimate product, the wholesale distributor shall
				promptly notify the Secretary, if applicable, of such determination and such
				product may be further distributed.
									(iii)RecordsA
				wholesale distributor shall keep records of the investigation of a suspect
				product for not less than 6 years after the conclusion of the
				investigation.
									(B)Illegitimate
				product
									(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a wholesale distributor is an
				illegitimate product, the wholesale distributor shall, in a manner that is
				consistent with the systems and processes of such wholesale distributor—
										(I)quarantine such
				product within the possession or control of the wholesale distributor from
				product intended for distribution until such product is dispositioned;
										(II)disposition the
				illegitimate product within the possession or control of the wholesale
				distributor;
										(III)take reasonable
				and appropriate steps to assist a trading partner to disposition an
				illegitimate product not in the possession or control of the wholesale
				distributor; and
										(IV)retain a sample
				of the product for further physical examination or laboratory analysis of the
				product by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
										(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the wholesale distributor is an illegitimate product, the wholesale
				distributor shall notify the Secretary and all immediate trading partners that
				the wholesale distributor has reason to believe may have received such
				illegitimate product of such determination not later than 24 hours after making
				such determination.
									(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a wholesale distributor shall identify all
				illegitimate product subject to such notification that is in the possession or
				control of the wholesale distributor, including any product that is
				subsequently received, and shall perform the activities described in
				subparagraph (A).
									(iv)Terminating a
				notificationUpon a determination, in consultation with the
				Secretary, that a notification is no longer necessary, a wholesale distributor
				shall promptly notify immediate trading partners that the wholesale distributor
				notified pursuant to clause (ii) that such notification has been
				terminated.
									(v)RecordsA
				wholesale distributor shall keep records of the disposition of an illegitimate
				product for not less than 6 years after the conclusion of the
				disposition.
									(C)Electronic
				databaseA wholesale distributor may satisfy the requirements of
				this paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity. The owner of such
				database shall establish the requirements and processes to respond to requests
				and may provide for data access to other members of the pharmaceutical
				distribution supply chain, as appropriate. The development and operation of
				such a database shall not relieve a wholesale distributor of the requirement
				under this paragraph to respond to a verification request submitted by means
				other than a secure electronic database.
								(D)Verification of
				saleable returned productBeginning 6 years after the date of
				enactment of the Drug Supply Chain Security
				Act, upon receipt of a returned product that the wholesale
				distributor intends to further distribute, before further distributing such
				product, the wholesale distributor shall verify the product identifier for each
				sealed homogeneous case of such product or, if such product is not in a sealed
				homogeneous case, verify the product identifier on each package.
								(d)Dispenser
				requirements
							(1)Product
				tracing
								(A)In
				generalBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a dispenser—
									(i)shall not accept
				ownership of a product, unless the previous owner prior to, or at the time of,
				the transaction, provides transaction history, transaction information, and a
				transaction statement;
									(ii)prior to, or at
				the time of, each transaction in which the dispenser transfers ownership of a
				product (but not including dispensing to a patient or returns) shall provide
				the subsequent owner with transaction history, transaction information, and a
				transaction statement for the product, except that the requirements of this
				clause shall not apply to sales by a dispenser to another dispenser to fulfill
				a specific patient need; and
									(iii)shall maintain
				transaction information, transaction history, and transaction statements, as
				necessary to investigate a suspect product, for not less than 6 years after the
				transaction.
									(B)Agreements with
				third partiesA dispenser may enter into a written agreement with
				a third party, including an authorized wholesale distributor, under which the
				third party confidentially maintains the transaction information, transaction
				history, and transaction statements required to be maintained under this
				subsection on behalf of the dispenser. If a dispenser enters into such an
				agreement, the dispenser shall maintain a copy of the written agreement and
				shall not be relieved of the obligations of the dispenser under this
				subsection.
								(C)Returns
									(i)Saleable
				returnsA dispenser may return product to the trading partner
				from which the dispenser obtained the product without providing the information
				required under subparagraph (B).
									(ii)Nonsaleable
				returnsA dispenser may return a nonsaleable product to the
				manufacturer or repackager, to the wholesale distributor from whom such product
				was purchased, to a returns processor, or to a person acting on behalf of such
				persons without providing the information required under subparagraph
				(A)(i).
									(D)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect or an illegitimate product, a dispenser shall, not
				later than 2 business days after receiving the request or in another such
				reasonable time as determined by the Secretary, based on the circumstances of
				the request, provide the applicable transaction information, transaction
				statement, and transaction history which the dispenser received from the
				previous owner, which shall not include the lot number of the product, the
				initial transaction date, or the initial shipment date from the manufacturer
				unless such information was included in the transaction information,
				transaction statement, and transaction history provided by the manufacturer or
				wholesale distributor to the dispenser.
								(2)Product
				identifierBeginning not later than 7 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a dispenser may engage in transactions involving a product
				only if such product is encoded with a product identifier (except as provided
				pursuant to subsection (a)(5)).
							(3)Authorized
				trading partnersBeginning not later than 1 year after the date
				of enactment of the Drug Supply Chain
				Security Act, the trading partners of a dispenser may be only
				authorized trading partners.
							(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a dispenser shall have systems in place to enable the dispenser to comply with
				the following requirements:
								(A)Suspect
				product
									(i)In
				generalUpon making a determination that a product in the
				possession or control of the dispenser is a suspect product, or upon receiving
				a request for verification from the Secretary that has made a determination
				that a product within the possession or control of a dispenser is a suspect
				product, a dispenser shall—
										(I)quarantine such
				product within the possession or control of the dispenser from product intended
				for distribution until such product is cleared or dispositioned; and
										(II)promptly conduct
				an investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product.
										(ii)InvestigationAn
				investigation conducted under clause (i)(II) shall include—
										(I)beginning 7 years
				after the date of enactment of the Drug
				Supply Chain Security Act, verifying whether the lot number of a
				suspect product corresponds with the lot number for such product;
										(II)beginning 7
				years after the date of enactment of such Act, verifying that the product
				identifier of at least 3 packages or 10 percent of such suspect product,
				whichever is greater, or all packages, if there are fewer than 3, corresponds
				with the product identifier for such product;
										(III)validating any
				applicable transaction history and transaction information in the possession of
				the dispenser; and
										(IV)otherwise
				investigating to determine whether the product is an illegitimate
				product.
										(iii)Cleared
				productIf the dispenser makes the determination that a suspect
				product is not an illegitimate product, the dispenser shall promptly notify the
				Secretary, if applicable, of such determination and such product may be further
				distributed or dispensed.
									(iv)RecordsA
				dispenser shall keep records of the investigation of a suspect product for not
				less than 6 years after the conclusion of the investigation.
									(B)Illegitimate
				product
									(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a dispenser is an illegitimate
				product, the dispenser shall—
										(I)disposition the
				illegitimate product within the possession or control of the dispenser;
										(II)take reasonable
				and appropriate steps to assist a trading partner to disposition an
				illegitimate product not in the possession or control of the dispenser;
				and
										(III)retain a sample
				of the product for further physical examination or laboratory analysis of the
				product by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
										(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the dispenser is an illegitimate product, the dispenser shall notify
				the Secretary and all immediate trading partners that the dispenser has reason
				to believe may have received such illegitimate product of such determination
				not later than 24 hours after making such determination.
									(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a dispenser shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the dispenser, including any product that is subsequently received, and shall
				perform the activities described in subparagraph (A).
									(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary, that a notification is no longer necessary, a dispenser shall
				promptly notify immediate trading partners that the dispenser notified pursuant
				to clause (ii) that such notification has been terminated.
									(v)RecordsA
				dispenser shall keep records of the disposition of an illegitimate product for
				not less than 6 years after the conclusion of the disposition.
									(C)Electronic
				databaseA dispenser may satisfy the requirements of this
				paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity.
								(e)Repackager
				requirements
							(1)Product
				tracing
								(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a repackager shall—
									(i)not accept
				ownership of a product unless the previous owner, prior to, or at the time of,
				the transaction, provides transaction history, transaction information, and a
				transaction statement for the product;
									(ii)prior to, or at
				the time of, each transaction in which the repackager transfers ownership of a
				product, or transfers possession of a product to a third-party logistics
				provider, provide the subsequent owner with transaction history, transaction
				information, and a transaction statement; and
									(iii)maintain the
				transaction information, transaction history, and transaction statement for
				each transaction described in clauses (i) and (ii) for not less than 6 years
				after the transaction.
									(B)Nonsaleable
				returnsA repackager may return a nonsaleable product to the
				manufacturer or repackager, or to the wholesale distributor from whom such
				product was purchased, or to a person acting on behalf of such a person,
				including a returns processor, without providing the information required under
				subparagraph (A)(ii).
								(C)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product, a repackager shall,
				not later than 24 hours after receiving the request or in other such reasonable
				time as determined by the Secretary, based on the circumstances of the request,
				provide the applicable transaction information, transaction history and
				transaction statement for the product.
								(2)Product
				identifierBeginning not later than 5 years after enactment of
				the Drug Supply Chain Security
				Act, a repackager—
								(A)shall a fix or
				imprint a product identifier to each package and homogenous case of product
				intended to be introduced in a transaction in commerce;
								(B)shall maintain
				the product identifier information for such product for not less than 6 years
				after the date of the transaction;
								(C)may engage in
				transactions involving a product only if such product is encoded with a product
				identifier (except as provided pursuant to subsection (a)(5)); and
								(D)maintain records
				for not less than 6 years to allow the repackager to associate the product
				identifier the repackager affixes or imprints with the product identifier
				assigned by the original manufacturer of the product.
								(3)Authorized
				trading partnersBeginning 1 year after the date of enactment of
				the Drug Supply Chain Security
				Act, the trading partners of a repackager may be only authorized
				trading partners.
							(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a repackager shall have systems in place to enable the repackager to comply
				with the following requirements:
								(A)Suspect
				product
									(i)In
				generalUpon making a determination that a product in the
				possession or control of the repackager is a suspect product, or upon receiving
				a request for verification from the Secretary that has made a determination
				that a product within the possession or control of a repackager is a suspect
				product, a repackager shall—
										(I)quarantine such
				product within the possession or control of the repackager from product
				intended for distribution until such product is cleared or dispositioned;
				and
										(II)promptly conduct
				an investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the repackager and otherwise investigating to determine
				whether the product is an illegitimate product, and, beginning 5 years after
				the date of enactment of the Drug Supply
				Chain Security Act (except as provided pursuant to subsection
				(a)(5)), verifying the product at the package level.
										(ii)Cleared
				productIf the repackager makes the determination that a suspect
				product is not an illegitimate product, the repackager shall promptly notify
				the Secretary, if applicable, of such determination and such product may be
				further distributed.
									(iii)RecordsA
				repackager shall keep records of the investigation of a suspect product for not
				less than 6 years after the conclusion of the investigation.
									(B)Illegitimate
				product
									(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a repackager is an illegitimate
				product, the repackager shall, in a manner that is consistent with the systems
				and processes of such repackager—
										(I)quarantine such
				product within the possession or control of the repackager from product
				intended for distribution until such product is dispositioned;
										(II)disposition the
				illegitimate product within the possession or control of the repackager;
										(III)take reasonable
				and appropriate steps to assist a trading partner to disposition an
				illegitimate product not in the possession or control of the repackager;
				and
										(IV)retain a sample
				of the product for further physical examination or laboratory analysis of the
				product by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
										(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the repackager is an illegitimate product, the repackager shall
				notify the Secretary and all immediate trading partners that the repackager has
				reason to believe may have received the illegitimate product of such
				determination not later than 24 hours after making such determination.
									(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary or a trading partner, a repackager shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the repackager, including any product that is subsequently received, and shall
				perform the activities described in subparagraph (A).
									(iv)Terminating a
				notificationUpon a determination, in consultation with the
				Secretary, that a notification is no longer necessary, a repackager shall
				promptly notify immediate trading partners that the repackager notified
				pursuant to clause (ii) that such notification has been terminated.
									(v)RecordsA
				repackager shall keep records of the disposition of an illegitimate product for
				not less than 6 years after the conclusion of the disposition.
									(C)Requests for
				verificationBeginning 5 years after enactment of the
				Drug Supply Chain Security Act,
				upon receiving a request for verification from an authorized manufacturer,
				wholesale distributor, or dispenser that is in possession or control of a
				product they believe to be repackaged by such repackager, a repackager shall,
				not later than 24 hours after receiving the verification request or in other
				such reasonable time as determined by the Secretary, based on the circumstances
				of the request, notify the person making the request whether the product
				identifier, including the standard numeric identifier, that is the subject of
				the request corresponds to the product identifier affixed or imprinted by the
				repackager. If a repackager responding to a verification request identifies a
				product identifier that does not correspond to that affixed or imprinted by the
				repackager, the repackager shall treat such product as suspect product and
				conduct an investigation as described in subparagraph (A). If the repackager
				has reason to believe the product is an illegitimate product, the repackager
				shall advise the person making the request of such belief at the time such
				manufacturer responds to the verification request.
								(D)Electronic
				databaseA repackager may satisfy the requirements of paragraph
				(4) by developing a secure electronic database or utilizing a secure electronic
				database developed or operated by another entity. The owner of such database
				shall establish the requirements and processes to respond to requests and may
				provide for data access to other members of the pharmaceutical distribution
				supply chain, as appropriate. The development and operation of such a database
				shall not relieve a repackager of the requirement under paragraph (4) to
				respond to a verification request submitted by means other than a secure
				electronic database.
								(E)Verification of
				saleable returned productBeginning 5 years after the date of
				enactment of the Drug Supply Chain Security
				Act, upon receipt of a returned product that the repackager
				intends to further distribute, before further distributing such product, the
				repackager shall verify the product identifier for each sealed homogeneous case
				of such product or, if such product is not in a sealed homogeneous case, verify
				the product identifier on each package.
								(f)Third-Party
				logistics provider requirements
							(1)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a third-party logistics provider shall—
								(A)not accept
				possession of a product unless the owner of the product provides the
				transaction history, transaction information, and a transaction statement for
				the product;
								(B)maintain a copy
				of the information described in subparagraph (A) for not less than 6 years
				after the transfer of possession; and
								(C)upon a request by
				the Secretary or other appropriate Federal or State official, in the event of a
				recall or for the purpose of investigating a suspect product or an illegitimate
				product, not later than 24 hours after receiving the request or in other such
				reasonable time as determined by the Secretary based on the circumstances of
				the request, provide the applicable transaction information, transaction
				history, and transaction statement for the product.
								(2)Product
				tracingBeginning not later than 6 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a third-party logistics provider may accept possession of
				product only if such product is encoded with a product identifier (except as
				provided pursuant to subsection (a)(5)).
							(3)Authorized
				trading partnersBeginning 1 year after the date of enactment of
				the Drug Supply Chain Security
				Act, the trading partners of a third-party logistics provider may
				be only authorized trading partners.
							(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a third-party logistics provider shall have systems in place to enable the
				third-party logistics provider to comply with the following
				requirements:
								(A)Suspect
				product
									(i)In
				generalUpon making a determination that a product in the
				possession or control of a third-party logistics provider is a suspect product,
				a third-party logistics provider shall—
										(I)quarantine such
				product within the possession or control of the third-party logistics provider
				from product intended for distribution until such product is cleared or
				transferred to the owner of such product for disposition of the product;
				and
										(II)promptly notify
				the owner of such product of the need to conduct an investigation to determine
				whether the product is an illegitimate product.
										(ii)Cleared
				productIf the owner of the product notifies the third-party
				logistics provider of the determination that a suspect product is not an
				illegitimate product, such product may be further distributed.
									(iii)RecordsA
				third-party logistics provider shall keep records of the activities described
				in subclauses (I) and (II) of clause (i), as such subclauses relate to a
				suspect product, for not less than 6 years after the conclusion of the
				investigation.
									(B)Illegitimate
				product
									(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a third-party logistics provider
				is an illegitimate product, the third-party logistics provider shall—
										(I)promptly notify
				the owner of such product of the need to disposition such product; and
										(II)promptly
				transfer possession of the product to the owner of such product to disposition
				the product.
										(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the third-party logistics provider is an illegitimate product, the
				third-party logistics provider shall notify the Secretary not later than 24
				hours after making such determination.
									(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary, a third-party logistics provider shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the third-party logistics provider, including any product that is subsequently
				received, and shall perform the activities described in subparagraph
				(A).
									(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary and the owner of such product, that a notification is no longer
				necessary, a third-party logistics provider shall promptly terminate such
				notification.
									(v)RecordsA
				third-party logistics provider shall keep records of the activities described
				in subclauses (I) and (II) of clause (i) as such subclauses relate to an
				illegitimate product for not less than 6 years after the conclusion of the
				disposition.
									(g)Drop
				shipmentsThis section shall not apply to any entity that does
				not physically handle, distribute, or store product. For purposes of this
				section, providing various administrative services, including processing of
				orders and payments, shall not by itself, be construed as being involved in the
				handling, distribution, or storage of a product. For purposes of this section,
				the term entity means a wholesale distributor, relabeler,
				repackager, or any other
				status.
						.
		3.Enhanced drug
			 distribution security
			(a)In
			 generalSection 582 of the
			 Federal Food, Drug, and Cosmetic Act, as added by section 2, is amended by
			 adding at the end the following:
				
					(h)Enhanced drug
				distribution security
						(1)In
				generalOn the date that is 10 years after the date of enactment
				of the Drug Supply Chain Security
				Act, the following interoperable, electronic tracing of product
				at the package level requirements shall go into effect:
							(A)The transaction
				information and the transaction statements as required under this section shall
				be exchanged in a secure, interoperable, electronic manner in accordance with
				the standards established under the guidance issued pursuant to paragraphs (3)
				and (4) of subsection (i), including any revision of such guidance issued in
				accordance with paragraph (5) of such subsection.
							(B)The transaction
				information required under this section shall include the product identifier at
				the package level for each package included in the transaction.
							(C)Systems and
				processes for verification of product at the package level shall be required in
				accordance with the standards established under the guidance issued pursuant to
				subsection (a)(2) and the guidances issued pursuant to paragraphs (2), (3), and
				(4) of subsection (i), including any revision of such guidances issued in
				accordance with paragraph (5) of such subsection, which may include the use of
				aggregation and inference as necessary.
							(D)The systems and
				processes necessary to promptly respond with the transaction information and
				transaction statement for a product upon a request by the Secretary (or other
				appropriate Federal or State official) in the event of a recall or for the
				purposes of investigating a suspect product or an illegitimate product shall be
				required.
							(E)The systems and
				processes necessary to promptly facilitate gathering the information necessary
				to produce the transaction information for each transaction going back to the
				manufacturer, as applicable shall be required—
								(i)in the event of a
				request by the Secretary (or other appropriate Federal or State official), on
				account of a recall or for the purposes of investigating a suspect product or
				an illegitimate product; or
								(ii)in the event of
				a request by an authorized trading partner, in a secure manner that ensures the
				protection of confidential commercial information and trade secrets, for
				purposes of investigating a suspect product or assisting the Secretary (or
				other appropriate Federal or State official) with a request described in clause
				(i).
								(F)Each person
				accepting a saleable return shall have systems and processes in place to allow
				acceptance of such product and may accept saleable returns only if such person
				can associate the saleable return product with the transaction information and
				transaction statement associated with that product.
							(2)Compliance
							(A)Information
				maintenance agreementA dispenser shall be permitted to enter
				into a written agreement with a third party, including an authorized wholesale
				distributor, under which the third party shall confidentially maintain any
				information and statements required to be maintained under this section. If a
				dispenser enters into such an agreement, the dispenser shall maintain a copy of
				the written agreement and shall not be relieved of the obligations of the
				dispenser under this subsection.
							(B)Alternative
				methodsThe Secretary, taking into consideration the assessment
				conducted under paragraph (3), shall provide for alternative methods of
				compliance with any of the requirements set forth in paragraph (1),
				including—
								(i)establishing
				timelines for compliance by small businesses (including small business
				dispensers with 25 or fewer full-time employees) with such requirements, in
				order to ensure that such requirements do not impose undue economic hardship
				for small businesses, including small business dispensers for whom the criteria
				set forth in the assessment under paragraph (3) is not met, if the Secretary
				determines that such requirements under paragraph (1) would result in undue
				economic hardship; and
								(ii)establishing a
				process by which a dispenser may request a waiver from any of the requirements
				set forth in paragraph (1) if the Secretary determines that such requirements
				would result in an undue economic hardship, which shall include a process for
				the biennial review and renewal of any such waiver.
								(3)Assessment
							(A)In
				generalNot later than the date that is 18 months after the
				Secretary issues the final guidance required under subsection (i), the
				Secretary shall enter into contract with a private, independent consulting firm
				with expertise to conduct a technology and software assessment that looks at
				the feasibility of dispensers with 25 or fewer full-time employees conducting
				interoperable, electronic tracing of products at the package level. In no case
				may such assessment commence later than 7.5 years after the date of enactment
				of the Drug Supply Chain Security
				Act.
							(B)ConditionAs
				a condition of the award of the contract under subparagraph (A), the private,
				independent consulting firm shall agree to consult with dispensers with 25 or
				fewer full-time employees when conducting the assessment under such
				subparagraph.
							(C)ContentThe
				assessment conducted under subparagraph (A) shall assess whether—
								(i)the necessary
				software and hardware is readily accessible to such dispensers;
								(ii)the necessary
				software and hardware is not prohibitively expensive to obtain, install, and
				maintain for such dispensers; and
								(iii)the necessary
				hardware and software can be integrated into business practices, such as
				interoperability with wholesale distributors, for such dispensers.
								(D)PublicationThe
				Secretary shall—
								(i)publish the
				statement of work for the assessment conducted under subparagraph (A) for
				public comment prior to beginning the assessment;
								(ii)publish the
				final assessment for public comment not later than 30 calendar days after
				receiving such assessment; and
								(iii)hold a public
				meeting not later than 180 calendar days after receiving the final assessment
				at which public stakeholders may present their views on the assessment.
								(4)ProcedureNotwithstanding
				section 553 of title 5, United States Code, the Secretary, in promulgating any
				regulation pursuant to this section, shall—
							(A)provide
				appropriate flexibility by—
								(i)not requiring the
				adoption of specific business systems for the maintenance and transmission of
				data;
								(ii)prescribing
				alternative methods of compliance for any of the requirements set forth in
				paragraph (1) or set forth in regulations implementing such requirements,
				including timelines—
									(I)for small
				businesses to comply with the requirements set forth in the regulations in
				order to ensure that such requirements do not impose undue economic hardship
				for small businesses (including small business dispensers for whom the criteria
				set forth in the assessment under paragraph (3) is not met), if the Secretary
				determines that such requirements would result in undue economic hardship;
				and
									(II)which shall
				include establishing a process by which a dispenser may request a waiver from
				any of the requirements set forth in such regulations if the Secretary
				determines that such requirements would result in an undue economic hardship;
				and
									(iii)taking into
				consideration—
									(I)the results of
				pilot projects, including pilot projects pursuant to this section;
									(II)the public
				meetings held and related guidance documents issued under this section;
									(III)the public
				health benefits of any additional regulations in comparison to the cost of
				compliance with such requirements, including on entities of varying sizes and
				capabilities;
									(IV)the diversity of
				the pharmaceutical distribution supply chain by providing appropriate
				flexibility for each sector, including both large and small businesses;
				and
									(V)the assessment
				pursuant to paragraph (3) with respect to small business dispensers, including
				related public comment and the public meeting, and requirements under this
				section;
									(B)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
							(C)provide a period
				of not less than 60 days for comments on the proposed regulation; and
							(D)publish the final
				regulation not less than 2 years prior to the effective date of the
				regulation.
							(i)Guidance
				documents
						(1)In
				generalFor the purposes of facilitating the successful and
				efficient adoption of secure, interoperable product tracing at the package
				level in order to enhance drug distribution security and further protect the
				public health, the Secretary shall issue the guidance documents as provided for
				in this subsection.
						(2)Suspect and
				illegitimate product
							(A)In
				generalNot later than 180 days after enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall issue a guidance document to aid trading partners in the
				identification of a suspect product and notification termination. Such guidance
				document shall—
								(i)identify specific
				scenarios that could significantly increase the risk of a suspect product
				entering the pharmaceutical distribution supply chain;
								(ii)provide
				recommendation on how trading partners may identify such product and make a
				determination if the product is a suspect product as soon as practicable;
				and
								(iii)set forth the
				process by which manufacturers, repackagers, wholesale distributors,
				dispensers, and third-party logistics providers shall terminate notifications
				in consultation with the Secretary regarding illegitimate product pursuant to
				subsections (b)(4)(B), (c)(4)(B), (d)(4)(B), (e)(4)(B), and (f)(B).
								(B)Revised
				guidanceIf the Secretary revises the guidance issued under
				subparagraph (A), the Secretary shall follow the procedure set forth in
				paragraph (5).
							(3)Unit level
				tracing
							(A)In
				generalIn order to enhance drug distribution security at the
				package level, not later than 18 months after conducting a public meeting on
				the system attributes necessary to enable secure tracing of product at the
				package level, the Secretary shall issue a final guidance document that
				outlines and makes recommendations with respect to the system attributes
				necessary to enable secure tracing at the package level as required under the
				requirements established under subsection (h). Such guidance document
				shall—
								(i)define the
				circumstances under which the sectors within the pharmaceutical distribution
				supply chain may, in the most efficient manner practicable, infer the contents
				of a case, pallet, tote, or other aggregate of individual packages or
				containers of product, from a product identifier associated with the case,
				pallet, tote, or other aggregate, without opening each case, pallet, tote, or
				other aggregate or otherwise individually scanning each package;
								(ii)identify methods
				and processes to enhance secure tracing of product at the package level, such
				as enhanced verification activities, the use of aggregation and inference,
				processes that utilize the product identifiers to enhance tracing of product at
				the package level, or package security features; and
								(iii)ensure the
				protection of confidential commercial information and trade secrets.
								(B)ProcedureIn
				issuing the guidance under subparagraph (A), and in revising such guidance, if
				applicable, the Secretary shall follow the procedure set forth in paragraph
				(5).
							(4)Standards for
				interoperable data exchange
							(A)In
				generalIn order to enhance secure tracing of a product at the
				package level, the Secretary, not later than 18 months after conducting a
				public meeting on the interoperable standards necessary to enhance the security
				of the pharmaceutical distribution supply chain, shall update the guidance
				issued pursuant to subsection (a)(2), as necessary and appropriate, and
				finalize such guidance document so that the guidance document—
								(i)identifies and
				makes recommendation with respect to the standards necessary for adoption in
				order to support the secure, interoperable electronic data exchange among the
				pharmaceutical distribution supply chain that comply with a form and format
				developed by a widely recognized international standards development
				organization;
								(ii)takes into
				consideration standards established pursuant to subsection (a)(2) and section
				505D;
								(iii)facilitates the
				creation of a uniform process or methodology for product tracing; and
								(iv)ensures the
				protection of confidential commercial information and trade secrets.
								(B)ProcedureIn
				issuing the guidance under subparagraph (A), and in revising such guidance, if
				applicable, the Secretary shall follow the procedure set forth in paragraph
				(5).
							(5)ProcedureIn
				issuing or revising any guidance issued pursuant to this subsection or
				subsection (h), except the initial guidance issued under paragraph (2)(A), the
				Secretary shall—
							(A)publish a notice
				in the Federal Register for a period not less than 30 days announcing that the
				draft or revised draft guidance is available;
							(B)post the draft
				guidance document on the Internet Web site of the Food and Drug Administration
				and make such draft guidance document available in hard copy;
							(C)provide an
				opportunity for comment and review and take into consideration any comments
				received;
							(D)revise the draft
				guidance, as appropriate;
							(E)publish a notice
				in the Federal Register for a period not less than 30 days announcing that the
				final guidance or final revised guidance is available;
							(F)post the final
				guidance document on the Internet Web site of the Food and Drug Administration
				and make such final guidance document available in hard copy; and
							(G)provide for an
				effective date of not earlier than 1 year after such guidance becomes
				final.
							(j)Public
				meetings
						(1)In
				generalThe Secretary shall hold not less than 3 public meetings
				to enhance the safety and security of the pharmaceutical distribution supply
				chain and provide for comment. The Secretary may hold the first such public
				meeting not earlier than 1 year after the date of enactment of the
				Drug Supply Chain Security Act.
				In carrying out the public meetings described in this paragraph, the Secretary
				shall—
							(A)prioritize topics
				necessary to inform the issuance of the guidance described in paragraphs (3)
				and (4) of subsection (i); and
							(B)take all measures
				reasonable and practicable to ensure the protection of confidential commercial
				information and trade secrets.
							(2)ContentEach
				of the following topics shall be addressed in at least one of the public
				meetings described in paragraph (1):
							(A)An assessment of
				the steps taken under subsections (b) through (f) to build capacity for a
				unit-level system, including the impact of the requirements of such subsections
				on—
								(i)the ability of
				the health care system collectively to maintain patient access to
				medicines;
								(ii)the scalability
				of such requirements, including as it relates to product lines; and
								(iii)the capability
				of different sectors and subsectors, including both large and small businesses,
				to affix and utilize the product identifier.
								(B)The system
				attributes necessary to support the requirements set forth under subsection
				(h), including the standards necessary for adoption in order to support the
				secure, interoperable electronic data exchange among sectors within the
				pharmaceutical distribution supply chain.
							(C)Best practices in
				each of the different sectors within the pharmaceutical distribution supply
				chain to implement the requirements of this section.
							(D)The costs and
				benefits of the implementation of this section, including the impact on each
				pharmaceutical distribution supply chain sector and on public health.
							(E)Whether
				electronic tracing requirements, including tracing of product at the package
				level are feasible, cost-effective and needed to protect public health.
							(F)The systems and
				processes needed to utilize the product identifiers to enhance tracing of
				product at the package level.
							(G)The technical
				capabilities and legal authorities, if any, needed to establish an
				interoperable, electronic system that provides for tracing of product at the
				package level.
							(H)The impact that
				such additional requirements would have on patient safety, the drug supply,
				cost and regulatory burden, and timely patient access to prescription
				drugs.
							(I)Other topics, as
				determined appropriate by the Secretary.
							(k)Pilot
				projects
						(1)In
				generalThe Secretary shall establish 1 or more pilot projects,
				in coordination with authorized manufacturers, repackagers, wholesale
				distributors, third-party logistics providers, and dispensers, to explore and
				evaluate methods to enhance the safety and security of the pharmaceutical
				distribution supply chain. Such projects shall build upon efforts, in existence
				as of the date of enactment of the Drug
				Supply Chain Security Act, to enhance the safety and security of
				the pharmaceutical distribution supply chain, take into consideration any pilot
				projects conducted prior to such date of enactment, and inform the draft and
				final guidance under paragraphs (3) and (4) of subsection (i).
						(2)Content
							(A)In
				generalThe Secretary shall ensure that the pilot projects under
				paragraph (1) reflect the diversity of the pharmaceutical distribution supply
				chain and that the pilot projects, when taken as a whole, include participants
				representative of every sector, including both large and small
				businesses.
							(B)Project
				designThe pilot projects under paragraph (1) shall be designed
				to—
								(i)utilize the
				product identifier for tracing of a product, which may include verification of
				the product identifier of a product, including the use of aggregation and
				inference;
								(ii)improve the
				technical capabilities of each sector and subsector to comply with systems and
				processes needed to utilize the product identifiers to enhance tracing of a
				product;
								(iii)identify system
				attributes that are necessary to implement the requirements established under
				this section; and
								(iv)complete other
				activities as determined by the Secretary.
								(l)SunsetThe
				following requirements shall have no force or effect beginning on the date that
				is 10 years after the date of enactment of the
				Drug Supply Chain Security
				Act:
						(1)The provision and
				receipt of transaction history under this section.
						(2)The requirements
				set forth for returns under subsection (c)(1)(B)(i).
						(m)Rule of
				constructionThe requirements set forth in subsections (h)(4),
				(j), and (k) shall not be construed as a condition, prohibition, or precedent
				for precluding or delaying the provisions becoming effective pursuant to
				subsection
				(h).
					.
			4.National
			 licensure standards for wholesale distributors
			(a)Amendments
				(1)License
			 requirementSection 503(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353(e)) is amended by striking paragraphs (1), (2), and
			 (3) and inserting the following:
					
						(1)License
				requirementSubject to section 583:
							(A)In
				generalNo person may engage in wholesale distribution of a drug
				subject to subsection (b)(1) in any State unless such person—
								(i)(I)is licensed by the
				State from which the drug is distributed; or
									(II)if the State from which the drug
				distributed has not established a licensure requirement, is licensed by the
				Secretary; and
									(ii)if the drug is
				distributed interstate, is licensed by the State into which the drug is
				distributed if the State into which the drug is distributed requires the
				licensure of a person that distributes drugs into the State.
								(B)License
				standardsEach Federal and State license described in
				subparagraph (A) shall meet the standards, terms, and conditions established by
				the Secretary under section 583.
							(2)Licensure
				reporting and database
							(A)Licensure
				reportingBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				any person who owns or operates an establishment that engages in wholesale
				distribution shall report to the Secretary, on an annual basis pursuant to a
				schedule determined by the Secretary—
								(i)each State by
				which the person is licensed and the appropriate identification number of each
				such license; and
								(ii)the name and
				address of each facility at which, and all trade names under which, the person
				conducts business.
								(B)DatabaseNot
				later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall establish a database of licensed wholesale distributors.
				Such database shall—
								(i)identify each
				wholesale distributor by name, contact information, and each State where such
				wholesale distributor is appropriately licensed to engage in wholesale
				distribution;
								(ii)be available to
				the public on the Internet Web site of the Food and Drug Administration;
				and
								(iii)be regularly
				updated on a schedule determined by the Secretary.
								(3)Costs
							(A)Authorized
				licensure fees of secretaryIf a State does not establish a
				licensing program for persons engaged in the wholesale distribution of a drug
				subject to subsection (b), the Secretary shall license a person engaged in
				wholesale distribution located in such State and may collect a reasonable fee
				in such amount necessary to reimburse the Secretary for costs associated with
				establishing and administering the licensure program and conducting periodic
				inspections under this section. The Secretary shall adjust fee rates as needed
				on an annual basis to generate only the amount of revenue needed to perform
				this service. Fees authorized under this paragraph shall be collected and
				available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended.
							(B)State licensing
				feesNothing in this Act shall prohibit States from collecting
				fees from wholesale distributors in connection with State licensing of such
				distributors.
							.
				(2)Wholesale
			 distributionSection 503(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353(e)), as amended by subsection (a), is further
			 amended by adding at the end the following:
					
						(4)For the purposes
				of this subsection and subsection (d), the term wholesale
				distribution means the distribution of a drug subject to subsection (b)
				to a person other than a consumer or patient, or receipt of a drug subject to
				subsection (b) by a person other than the consumer or patient, but does not
				include—
							(A)intracompany
				distribution of any drug between members of an affiliated group (as defined in
				section 1504(a) of the Internal Revenue Code of 1986);
							(B)the distribution
				of a drug, or an offer to distribute a drug among hospitals or other health
				care entities which are under common control;
							(C)the distribution
				of a drug or an offer to distribute a drug for emergency medical reasons,
				including a public health emergency declaration pursuant to section 319 of the
				Public Health Service Act, except that a drug shortage not caused by a public
				health emergency shall not constitute an emergency medical reason;
							(D)the dispensing of
				a drug pursuant to a valid prescription executed in accordance with section
				503(b)(1);
							(E)the distribution
				of minimal quantities of drug by a licensed retail pharmacy to a licensed
				practitioner for office use;
							(F)the distribution
				of a drug or an offer to distribute a drug by a charitable organization to a
				nonprofit affiliate of the organization to the extent otherwise permitted by
				law;
							(G)the purchase or
				other acquisition by a dispenser, hospital, or other health care entity of a
				drug for use by such dispenser, hospital, or other health care entity;
							(H)the distribution
				of a drug by the manufacturer of such drug;
							(I)the receipt or
				transfer of a drug by an authorized third-party logistics provider provided
				that such third-party logistics provider does not take ownership of the
				drug;
							(J)a common carrier
				that transports a drug, provided that the common carrier does not take
				ownership of the drug;
							(K)the distribution
				of a drug, or an offer to distribute a drug by an authorized repackager that
				has taken ownership or possession of the drug and repacks it in accordance with
				section 582(e);
							(L)saleable drug
				returns when conducted by a dispenser;
							(M)the distribution
				of a medical convenience kit which is a collection of finished drug or biologic
				products assembled in kit form strictly for the convenience of the purchaser or
				user if—
								(i)the medical
				convenience kit is assembled in an establishment that is registered with the
				Food and Drug Administration as a device manufacturer in accordance with
				section 510(b)(2);
								(ii)the person who
				manufactures the medical convenience kit purchased the finished drug or
				biologic product contained in the medical convenience kit directly from the
				pharmaceutical manufacturer or from a wholesale distributor that purchased the
				product directly from the pharmaceutical manufacturer;
								(iii)the person who
				manufactures a medical convenience kit does not alter the primary container or
				label of the product as purchased from the manufacturer or wholesale
				distributor;
								(iv)the medical
				convenience kit does not contain a controlled substance that appears in a
				schedule contained in the Comprehensive Drug Abuse Prevention and Control Act
				of 1970 (21 U.S.C. 801, et seq.); and
								(v)the products
				contained in the medical convenience kit are—
									(I)intravenous
				solutions intended for the replenishment of fluids and electrolytes;
									(II)drugs intended
				to maintain the equilibrium of water and minerals in the body;
									(III)drugs intended
				for irrigation or reconstitution;
									(IV)anesthetics;
									(V)anticoagulants;
									(VI)vasopressors;
				or
									(VII)sympathicomimetics;
									(N)the distribution
				of an intravenous drug that, by its formulation, is intended for the
				replenishment of fluids and electrolytes (such as sodium, chloride, and
				potassium) or calories (such as dextrose and amino acids);
							(O)the distribution
				of an intravenous drug used to maintain the equilibrium of water and minerals
				in the body, such as dialysis solutions;
							(P)the distribution
				of a drug that is intended for irrigation or reconstitution, or sterile water,
				whether intended for such purposes or for injection;
							(Q)the distribution
				of compressed medical gas, defined as any substance in its gaseous or cryogenic
				liquid form that meets medical purity standards and has application in a
				medical or homecare environment, including oxygen and nitrous oxide;
							(R)facilitating the
				distribution of a product by providing solely administrative services,
				including processing of orders and payments; or
							(S)the transfer of a
				product by a hospital or other health care entity to a repackager registered
				under section 510 for the purpose of repackaging the drug for use by that
				hospital, or other health care entity and other health care entities that are
				under common control, if ownership of the drug remains with the hospital or
				other health care entity at all
				times.
							.
				(3)Third-party
			 logistics providersSection 503(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353(e)), as amended by subsection (a), is further
			 amended by adding at the end the following:
					
						(5)Third-party
				logistics providersNotwithstanding paragraphs (1) through (4),
				each entity that meets the definition of a third-party logistics provider under
				section 581(22) shall obtain a license as a third-party logistics provider as
				described in section 584(a) and is not required to obtain a license as a
				wholesale distributor if the entity never assumes an ownership interest in the
				product it
				handles.
						.
				(4)Licensure
			 standardsSubchapter H of chapter V of the Federal Food, Drug,
			 and Cosmetic Act, as added by section 2, is amended by adding at the end the
			 following:
					
						583.National
				licensure standards for wholesale distributors
							(a)In
				generalThe Secretary shall, not later than 2 years after the
				date of enactment of the Drug Supply Chain
				Security Act, by regulation establish minimum standards, terms,
				and conditions for the licensing of persons under section 503(e)(1) (as amended
				by the Drug Supply Chain Security
				Act), including the revocation, reissuance, and renewal of such
				license.
							(b)ContentThe
				standards established under subsection (a) shall apply to all State and Federal
				licenses described under section 503(e)(1) (as amended by the
				Drug Supply Chain Security Act)
				and shall prescribe minimum requirements for—
								(1)the storage and
				handling of such drugs, including facility requirements;
								(2)the establishment
				and maintenance of records of the distributions of such drugs;
								(3)the furnishing of
				a bond or other equivalent means of security if—
									(A)an applicant that
				is not a government owned and operated wholesale distributor, for the issuance
				or renewal of a wholesale distributor license shall submit a surety bond of one
				hundred thousand dollars or other equivalent means of security acceptable to
				the State;
									(B)for purposes of
				subparagraph (A), the State or other applicable authority may accept a surety
				bond less than $100,000 if the annual gross receipts of the previous tax year
				for the wholesaler is $10,000,000 or less, in which case the surety bond shall
				be $25,000; and
									(C)if a wholesale
				distributor can provide evidence that it possesses the required bond in a
				State, the requirement for a bond in another State is waived;
									(4)mandatory
				background checks and fingerprinting of facility managers or designated
				representatives;
								(5)the establishment
				and implementation of qualifications for key personnel;
								(6)the mandatory
				physical inspection of any facility to be used in wholesale distribution within
				a reasonable time frame from the initial application of the facility and to be
				conducted by the licensing authority or by the State, consistent with
				subsection (c); and
								(7)in accordance
				with subsection (d), the prohibition of certain persons from receiving or
				maintaining licensure for wholesale distribution.
								(c)InspectionsTo
				satisfy the inspection requirement the Federal or State licensing authority may
				conduct the inspection, or may accept an inspection by the State in which the
				facility is located, or by a third-party accreditation or inspection service
				approved by the Secretary or the State licensing such wholesale
				distributor.
							(d)Prohibited
				personsThe standards established under subsection (a) shall
				include requirements to prohibit a person from receiving or maintaining
				licensure for wholesale distribution if the person—
								(1)has been
				convicted of any felony for conduct relating to wholesale distribution, any
				felony violation of subsection (i) or (k) of section 301, or any felony
				violation of section 1365 of title 18, United States Code, relating to product
				tampering; or
								(2)has engaged in a
				pattern of violating the requirements of this section, or State requirements
				for licensure, that presents a threat of serious adverse health consequences or
				death to humans.
								(e)RequirementsThe
				Secretary, in promulgating any regulation pursuant to this section, shall,
				notwithstanding section 553 of title 5, United States Code—
								(1)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
								(2)provide a period
				of not less than 60 days for comments on the proposed regulation; and
								(3)provide that the
				final regulation take effect on the date that is 2 years after the date such
				final regulation is
				published.
								.
				(b)Conforming
			 amendmentsSection 503(d) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(d)) is amended—
				(1)by striking
			 authorized distributor of record each place such term appears
			 and inserting wholesale distributor; and
				(2)by striking
			 authorized distributors of record each place such term appears
			 and inserting wholesale distributors.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the day that is 1 year after the date of enactment of this
			 Act.
			5.National
			 licensure standards for third-party logistics providers; uniform national
			 policySubchapter H of chapter
			 V of the Federal Food, Drug, and Cosmetic Act, as amended by section 4, is
			 further amended by adding at the end the following:
			
				584.National
				licensure standards for third-party logistics providers
					(a)License
				requirementsNo third-party logistics provider in any State may
				conduct activities in any State unless each facility of such third-party
				logistics provider—
						(1)(A)is licensed by the
				State from which the drug is distributed by the third-party logistics provider,
				in accordance with the regulations promulgated under subsection (d); or
							(B)if the State from which the drug
				distributed by the third-party logistics provider has not established a
				licensure requirement, is licensed by the Secretary, in accordance with the
				regulations promulgated under subsection (d); and
							(2)if the drug is
				distributed interstate, is licensed by the State into which the drug is
				distributed by the third-party logistics provider if such State licenses
				third-party logistics providers that distribute drugs into the State and the
				third-party logistics provider is not licensed by the Secretary as described in
				subparagraph (A)(ii).
						(b)Licensure
				reportingBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a facility of a third-party logistics provider shall report to the Secretary,
				on an annual basis pursuant to a schedule determined by the Secretary—
						(1)the State by
				which the facility is licensed and the appropriate identification number of
				such license; and
						(2)the name and
				address of the facility, and all trade names under which, such facility
				conducts business.
						(c)Costs
						(1)Authorized
				licensure fees of secretaryIf a State does not establish a
				licensing program for a third-party logistics provider, the Secretary shall
				license the third-party logistics provider located in such State and may
				collect a reasonable fee in such amount necessary to reimburse the Secretary
				for costs associated with establishing and administering the licensure program
				and conducting periodic inspections under this section. The Secretary shall
				adjust fee rates as needed on an annual basis to generate only the amount of
				revenue needed to perform this service. Fees authorized under this paragraph
				shall be collected and available for obligation only to the extent and in the
				amount provided in advance in appropriations Acts. Such fees are authorized to
				remain available until expended.
						(2)State licensing
				fees
							(A)State
				established programNothing in this Act shall prohibit a State
				that has established a program to license a third-party logistics provider from
				collecting fees from a third-party logistics provider for such a
				license.
							(B)No State
				established programA State that does not establish a program to
				license a third-party logistics provider in accordance with this section shall
				be prohibited from collecting a State licensing fee from a third-party
				logistics provider.
							(d)License
				regulations
						(1)In
				generalNot later than 2 years after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall issue regulations regarding the minimum issuance and
				eligibility requirements for licensing under subsection (a), including the
				revocation and reissuance of such license, to third-party logistics providers
				under this section.
						(2)ContentSuch
				regulations shall—
							(A)establish a
				process by which a third-party accreditation program approved by the Secretary
				shall, upon request by a third-party logistics provider, issue a license to
				each third-party logistics provider that meets the minimum requirements set
				forth in this section;
							(B)establish a
				process by which the Secretary shall issue a license to each third-party
				logistics provider that meets the minimum requirements set forth in this
				section if the Secretary is not able to approve a third-party accreditation
				program because no such program meets the Secretary’s requirements necessary
				for approval of such a third-party accreditation program;
							(C)require that the
				entity complies with storage practices, as determined by the Secretary for such
				facility, including—
								(i)maintaining
				access to warehouse space of suitable size to facilitate safe operations,
				including a suitable area to quarantine suspect product;
								(ii)maintaining
				adequate security; and
								(iii)having written
				policies and procedures to—
									(I)address receipt,
				security, storage, inventory, shipment, and distribution of a product;
									(II)identify,
				record, and report confirmed losses or thefts in the United States;
									(III)correct errors
				and inaccuracies in inventories;
									(IV)provide support
				for manufacturer recalls;
									(V)prepare for,
				protect against, and address any reasonably foreseeable crisis that affects
				security or operation at the facility, such as a strike, fire, or flood;
									(VI)ensure that any
				expired product is segregated from other products and returned to the
				manufacturer or re-packager or destroyed;
									(VII)maintain the
				capability to electronically trace the receipt and outbound distribution of a
				product, and supplies and records of inventory; and
									(VIII)quarantine or
				destroy a suspect product if directed to do so by the respective manufacturer,
				wholesale distributor, dispenser or an authorized government agency;
									(D)provide for
				periodic inspection by the licensing authority, as determined by the Secretary,
				of such facility warehouse space to ensure compliance with this section;
							(E)prohibit a
				facility from having as a manager or designated representative anyone convicted
				of any felony violation of subsection (i) or (k) of section 301 or any
				violation of section 1365 of title 18, United States Code relating to product
				tampering;
							(F)provide for
				mandatory background checks of a facility manager or a designated
				representative of such manager; and
							(G)require a
				third-party logistics provider to provide the Secretary, upon a request by the
				Secretary, a list of all product manufacturers, wholesale distributors, and
				dispensers for whom the third-party logistics provider provides services at
				such facility.
							(3)ProcedureIn
				promulgating the regulations under this subsection, the Secretary shall,
				notwithstanding section 553 of title 5, United States Code—
							(A)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
							(B)provide a period
				of not less than 60 days for comments on the proposed regulation; and
							(C)provide that the
				final regulation takes effect upon the expiration of 1 year after the date that
				such final regulation is issued.
							(e)Renewal of
				licensesThe Secretary shall develop procedures for license
				renewal. Licenses issued under this section shall expire on the date that is 3
				years after issuance of the license. Such an expired license may be renewed for
				additional 3-year periods according to procedures developed by the
				Secretary.
					585.Uniform
				national policy
					(a)Product tracing
				and other requirementsBeginning on the date of enactment of the
				Drug Supply Chain Security Act,
				no State or political subdivision of a State may establish or continue in
				effect any requirements for tracing drugs through the distribution system
				(including any requirements with respect to statements of distribution history,
				transaction history, transaction information, or transaction statement of a
				pharmaceutical product as such product changes ownership in the supply chain,
				or verification, investigation, disposition, notification, or record-keeping
				relating to such systems, including paper or electronic pedigree systems or for
				tracking and tracing drugs throughout the distribution system) which are
				inconsistent with, more stringent than, or in addition to, any requirements
				applicable under section 503(e) (as amended by such Act) or this subchapter (or
				regulations issued thereunder), or which are inconsistent with—
						(1)any waiver,
				exception, or exemption issued by the Secretary under section 581 or 582;
				or
						(2)any restrictions
				specified in section 582.
						(b)Distribution
				and licensing standards
						(1)In
				generalBeginning on the date of enactment of the
				Drug Supply Chain Security Act,
				no State or political subdivision of a State may establish or continue any
				standards, requirements, or regulations with respect to wholesale drug
				distributor or third-party logistics provider licensure that are less stringent
				than the standards and requirements applicable under section 503(e) (as amended
				by such Act), in the case of a wholesale distributor, or section 584, in the
				case of a third-party logistics provider.
						(2)State
				regulation of third-party logistics providersNo State shall
				regulate third-party logistics providers as wholesale distributors.
						(3)Administration
				feesNotwithstanding paragraph (1), a State may administer fee
				collections for effectuating the wholesale drug distributor and third-party
				logistics provider licensure requirements under sections 503(e) (as amended by
				the Drug Supply Chain Security
				Act), 583, and 584.
						(4)Enforcement,
				suspension, and revocation of licensesNotwithstanding paragraph
				(1), a State—
							(A)may take
				administrative action, including fines, to enforce a licensure requirement
				promulgated by the State in accordance with section 503(e) (as amended by the
				Drug Supply Chain Security Act)
				or this subchapter;
							(B)may provide for
				the suspension or revocation of licenses issued by the State for violations of
				the laws of such State;
							(C)upon conviction
				of violations of Federal, State, or local drug laws or regulations, may provide
				for fines, imprisonment, or civil penalties; and
							(D)may regulate
				activities of licensed entities in a manner that is consistent with product
				tracing requirements under section 582.
							(c)ExceptionNothing
				in subsection (a) or (b) shall be construed to preempt State requirements
				related to the distribution of prescription drugs if such requirements are not
				related to product tracing as described in subsection (a), including any
				requirements applicable under section 503(e) (as amended by the
				Drug Supply Chain Security Act)
				or this subchapter (or regulations issued
				thereunder).
					.
		6.Penalties
			(a)Prohibited
			 actSection 301(t) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331(t)), is amended—
				(1)by striking
			 or after the requirements of section 503(d),;
			 and
				(2)by inserting
			 , failure to comply with the requirements under section 582, the failure
			 to comply with the requirements under section 584, as applicable, after
			 in violation of section 503(e).
				(b)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352), is amended by
			 adding at the end the following:
				
					(bb)If it is a drug
				and it fails to bear the product identifier as required by section
				582.
					.
			7.Conforming
			 amendmentsSection
			 303(b)(1)(D) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 333(b)(1)(D)) is amended by striking 503(e)(2)(A) and inserting
			 503(e)(1).
		8.Savings
			 clauseExcept as provided in
			 the amendments made by paragraphs (1), (2), and (3) of section 4(a) and by
			 section 6(a), nothing in this Act (including the amendments made by this Act)
			 shall be construed as altering any authority of the Secretary of Health and
			 Human Services with respect to a drug subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)) under any other
			 provision of such Act or the Public Health Service Act (42 U.S.C. 201 et
			 seq.).
		
